[synacorlogo.gif]

August 12, 2013


George Chamoun
35 Prince of Wales
Williamsville, NY 14221


Dear George:
As you are aware, the terms of your employment with Synacor, Inc. (the
“Company”) are the subject of an Employment and Noncompetition Agreement between
you and the Company dated December 22, 2000 (your “Employment Agreement”). The
Company desires to amend the terms of your Employment Agreement as follows, with
your consent, effective as of the date of this letter:
(1)Replace the words “Section 4” with the word “Agreement” where they appear in
Section 4(c) of the Employment Agreement.
(2)Replace Section 9(b)(ii) of the Employment Agreement with the following
language:
(ii) The Company shall pay Employee (A) his compensation (including any bonus
awarded but not yet paid) (pursuant to Section 4(a)) earned up to and including
the date of any such termination of employment, and (B) as severance, his Base
Salary in effect at the time of such termination of employment for six (6)
months in accordance with the Company’s standard payroll procedures. The
compensation and severance payments will commence on the Company’s first payroll
date that occurs on or following the 61st day after the Employee’s termination
from employment and, once they commence, will include any unpaid amounts accrued
from the Employee’s termination of employment.
(3)Add the following language as new paragraph 19 of the Employment Agreement:
14. Section 409A. It is the intention of the parties that this Agreement comply
with and be interpreted in accordance with Section 409A of the Internal Revenue
Code of 1986, as amended and the United States Department of Treasury
regulations and other guidance issued thereunder (collectively, “Section 409A”).
Each payment in a series of payments provided to the Employee pursuant to this
Agreement will be deemed a separate payment for purposes of Section 409A. If any
amount payable under this Agreement upon a termination of employment is
determined by the Company to constitute nonqualified deferred compensation for
purposes of Section 409A (after taking into account the short-term deferral
exception and the involuntary separation pay exceptions of the regulations
promulgated under Section 409A which are hereby incorporated by reference), such
amount shall not be paid unless and until the Employee’s termination of
employment also constitutes a “separation from service” from the Company for

5737014v2

--------------------------------------------------------------------------------

George Chamoun
August 12, 2013
Page 2



purposes of Section 409A. In the event that the Employee has been determined by
the Company to be a “specified employee” for purposes of Section 409A at the
time of the Employee’s separation from service with the Company, any payments of
nonqualified deferred compensation (after giving effect to any exemptions
available under Section 409A) otherwise payable to the Employee during the first
six (6) months following the Employee’s separation from service shall be delayed
and paid in a lump sum upon the earlier of (x) the Employee’s date of death, or
(y) the first day of the seventh month following the Employee’s separation from
service, and the balance of the installments (if any) will be payable in
accordance with their original schedule. To the extent any expense,
reimbursement or in-kind benefit provided to the Employee constitutes
nonqualified deferred compensation for purposes of Section 409A, (i) the amount
of any expense eligible for reimbursement or the provision of any in-kind
benefit with respect to any calendar year shall not affect the amount of expense
eligible for reimbursement or the amount of in-kind benefit provided to the
Employee in any other calendar year, (ii) the reimbursements for expenses for
which the Employee is entitled to be reimbursed shall be made on or before the
last day of the calendar year following the calendar year in which the
applicable expense is incurred, and (iii) the right to payment or reimbursement
or in-kind benefits hereunder may not be subject to liquidation for any other
benefit.
If you are in agreement with these amendments to your Employment Agreement
please execute this document as indicated below and return it to me no later
than May ___, 2013. All other provisions of your Employment Agreement will
remain in effect as written. If you have any questions, please call me at (716)
362-3305.
Very truly yours,
SYNACOR, INC.
/s/ Rachel McCabe
RACHEL MCCABE
EXECUTIVE DIRECTOR OF HUMAN RESOURCES


I have read and agree to the above changes to my Employment Agreement:




/s/ George Chamoun    
George Chamoun



5737014v2